Citation Nr: 1241265	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected low back strain with degenerative disc disease.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected low back disability and entitlement to a TDIU.

This claim was previously before the Board and was remanded for further development in March 2011.  In accordance with the remand directives, the claim was developed for consideration by VA's Director of Compensation and Pension (C&P) in accordance with Bowling v. Principi, 15 Vet. App. 1 (2001).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, however, the most recent VA C&P examination of the Veteran's low back disability (to include range of motion testing) was conducted in September 2009; more than three years ago.  In an October 2012 Written Brief Presentation, the Veteran indicated that his back disability had worsened since that examination and requested a new examination be scheduled.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

In addition, the most recent VA treatment records in the claims file are current only as of June 2008, and more recent records are not available for the Board's review via Virtual VA.  Any outstanding VA records may be pertinent to the claim for an increased rating for the low back disability.  Thus on remand, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  The RO should also contact the Veteran and ask that he identify any additional, pertinent non-VA treatment records that are outstanding.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board has remanded the issue of entitlement to a TDIU.  The outcome of the increased rating claim for the low back disability may have an impact on the Veteran's pending claim for a TDIU; therefore these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, a decision by the Board on the claim for a TDIU would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his back disability.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since June 2008.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the nature, extent and severity of his back disability, and the impact of his back disability (and other service-connected disabilities) on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the severity of his back disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner should identify all orthopedic and neurologic pathology found to be present and determine the nature, extent, frequency and severity of any such impairment.  All findings should be set forth in the examination report.

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature and severity of radiculopathy or neuropathy found to be present.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal, to include entitlement to a TDIU.  If any determination remains unfavorable, the Veteran should be provided with a Supplemental Statement of the Case that summarizes the pertinent evidence and fully cites the applicable legal provisions.  He should be afforded an opportunity to respond before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



